Citation Nr: 0604765	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE
Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from April 1991 to October 
1991, which was characterized as honorable, and from December 
1993 to June 1994, which was characterized as under honorable 
conditions.

This appeal arises from an April 1999 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bronchial asthma.  In May 2004, the veteran and his spouse 
testified at a travel board hearing chaired by C.W. Symanski, 
who was designated by the Chairman of the Board to conduct 
that hearing and to render a final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002).  The Board remanded 
the claim to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.


REMAND

The veteran's service medical records for both his periods of 
active service, that were once associated with the claims 
folder, are currently missing.  The Board remanded the claim 
in August 2004, in part, in order to ensure that VA has made 
exhaustive attempts to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  The Board specifically requested that 
a direct search be conducted at the hospital facility at Fort 
Gordon, Georgia for all available records of a known 
hospitalization in 1991.  A direct request for records was 
returned as undeliverable in November 2004 and no further 
attempts were made to send the request to the correct address 
of the facility.  Additionally, the Board requested complete 
VA medical records from the veteran's known hospitalization 
at the Brooklyn, New York VA Hospital (VAH) in April 1999.  
Some clinic records were retrieved electronically that do not 
contain a discharge summary and the record is unclear as to 
the scope of request for records searched.  There is no 
indication that no further records are available.  The Board 
must remand this case as failing to comply with the Board's 
previous remand directives as well as VA's duty to assist 
pursuant to 38 C.F.R. § 3.159(c)(2).

On remand, the Board once again reminds the veteran that he 
has a duty to assist in the development of his claim.  Dusek 
v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait 
passively for VA assistance in circumstances where claimant 
may or should have information in obtaining the putative 
evidence).  He should specifically be requested to return 
authorization forms to VA so that his medical records from 
King's County Hospital since 1970 to 1988, St. John's 
Hospital since 1995 and Maimonides Hospital since 1987 can be 
obtained.

Finally, the service medical records were associated with the 
claims folder at the time of the initial adjudication in 
April 1999.  At that time, the RO reported service medical 
records as showing treatment for pneumonia during his first 
period of service.  The RO also reported the evidence for the 
second period of service as follows:

"The service medical records indicate treatment 
for bronchial asthma and a notation that the 
condition existed since 1991.  The veteran was 
seen for his bronchial asthma on 3-3-94, 3-4-94 
and 3-10-94.  The period of active duty from 12-
3-93 to 6-2-94 does not show aggravation of the 
pre-existing condition."

This evidence as reported by the RO does not establish that 
bronchial asthma was noted on the veteran's entrance 
examination into his second period of active service.  Absent 
an induction examination for the second period of service, 
the veteran would have to be presumed to have entered service 
in sound condition pursuant to 38 U.S.C.A. § 1111.  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994) (veteran determined to 
have entered service in sound condition when his report of 
asthma upon entrance was not detected by induction 
examination).  See also Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  As explained in Crowe, VA regulations expressly 
provide that the term "noted" denotes "only such 
conditions as are recorded in examination reports" and that 
history of pre-service conditions does not constitute a 
"notation" for purposes of 38 C.F.R. § 3.304(b).  Crowe, 7 
Vet. App. at 245.  If the veteran's service medical records 
cannot be found, then VA would hold the burden of proving by 
clear and unmistakable evidence that both (1) the veteran's 
disease or injury pre-existed service and (2) that such 
disease or injury was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002).  See VAOGCPREC 3-2003 (July 15, 2003).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  Request the veteran to return authorization 
forms to VA so that VA can assist him in 
obtaining the following medical records:
      a) King's County Hospital since 1970 to 1988;
      b) St. John's Hospital since 1995;
      c) Maimonides Hospital since 1997; and
d) any other facility where he sought 
treatment for bronchial asthma.

2.  Request complete records from the veteran's 
hospitalization at the Brooklyn, New York VAH in 
April 1999.  Obtain certification that all 
records obtained consist of all available 
hospitalization summaries, laboratory findings 
and nurses notes.

3.  Contact directly the hospital facility at Ft. 
Gordon, Georgia and request any records 
pertaining to the veteran's treatment in 1991.  
Any records should be associated with the claim 
folder.  Obtain certification from the facility 
that all available records have been associated 
with the claims folder.

4.  Upon completion of the above, schedule the 
veteran for appropriate examination for the 
purpose of determining the nature and etiology of 
his bronchial asthma.  The examiner should review 
the contents of the entire claims files, and 
obtain a detailed history from the veteran 
regarding his bronchial asthma symptoms and 
treatment.  Following the examination, the 
examiner should express opinion on the following 
questions: 
	(a) whether the evidence clearly and 
unmistakably establishes that such bronchial 
asthma pre-existed his period of active duty in 
April 1991 or December 1993 and, if so, whether 
it is clear and unmistakable that such bronchial 
asthma did not undergo a permanent increase in 
severity during either period of active service; 
OR 
	(b) is it at least as likely as not that 
bronchial asthma is the result of event(s) during 
a period of active service or, alternatively had 
its onset in service?

The examiner must provide a rationale for the 
opinions expressed.  The claims folder and a copy 
of this remand should be made available to the 
examiner.

5.  Thereafter, readjudicate the claim.  If the 
veteran's entrance examination for his second 
period of service cannot be found, then 
adjudicate the claim under the standard as to 
whether clear and unmistakable evidence exists 
that both (1) the veteran's asthma pre-existed 
service and (2) that such disease or injury was 
not aggravated by a period of active service.  If 
any benefit on appeal remains denied, the veteran 
and his representative should be provided with a 
supplemental statement of the case (SSOC) and an 
appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure compliance with the Board's remand directives and 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


